Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/581,586 MULTI-USE MOUNTING BRACKET WITH EXTENSION AND INTERNAL SUPPORT ROD FOR GYM ACCESSORIES filed on 9/24/2019.  Claims1-13 are allowed.  

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 1/27/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11-13, directed to species nonelected are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 14-20 directed to a species non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Welding elements together can be an obvious way to attach two metal elements.  In this case, the addition of the term “welded to” would not be obvious by Pompile without destroying the intended purpose of the device. The tube (48) of Pompile is intended to be removeably attached to the stand 14 and welding it would remove the adjustability of the device.  

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/10/22